       CaseCase  MDL No. 2859 Document
            3:19-cv-00056-MMD-CLB      171 Filed
                                   Document    3306/02/20  Page 1 ofPage
                                                   Filed 06/02/20    3 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: ZIMMER M/L TAPER HIP PROSTHESIS OR
M/L TAPER HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND VERSYS FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                                        MDL No. 2859


                                      TRANSFER ORDER


        Before the Panel:* Plaintiff in the District of Nevada action listed on the attached Schedule
A (Trujillo) moves under Panel Rule 7.1 to vacate our order conditionally transferring the action to
the Southern District of New York for inclusion in MDL No. 2859. Defendants Zimmer US, Inc.,
Synvasive Technology, Inc., Biomet Orthopedics, LLC, and Biomet, Inc., oppose the motion to
vacate.

        After considering the argument of counsel, we find that the Trujillo action involves common
questions of fact with actions transferred to MDL No. 2859, and that transfer will serve the
convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
The actions in the MDL share factual issues concerning the Zimmer M/L Taper Hip Prosthesis
(M/LTaper) or the Zimmer M/LTaper Hip Prosthesis with Kinectiv Technology(Kinectiv) when
either is paired with the VerSys Hip System Femoral Head (VerSys Head). See In re Zimmer M/L
Taper Hip Prosthesis or M/L Taper Hip Prosthesis with Kinectiv Technology and Versys Femoral
Head Prods. Liab. Litig., 340 F. Supp. 3d 1379, 1380 (J.P.M.L. 2018). These issues arise from
allegations “ that the interaction (junction) between the titanium alloy M/LTaper or Kinectiv and the
cobalt-chromium alloy VerSys Head can result in trunnionosis (wear of the femoral head-neck
interface), corrosion, and release of metal debris, which can lead to the implanted patient suffering
metallosis, adverse local tissue reaction, loss of bone tissue (osteolysis), or other injury, and
requiring revision surgery.” Id. The Trujillo action implicates those same issues. See, e.g., Trujillo
Compl. ¶¶ 14-15 (alleging that because of cobalt poisoning, plaintiff’s Zimmer hip implant was
removed and replaced, and that the high level of cobalt poisoning caused plaintiff to develop
metallosis).

       In her motion to vacate, the Trujillo plaintiff argues that transfer would inconvenience her
and delay the progress of her action. These arguments are not persuasive. The Panel considers the
convenience of the parties and witnesses as a whole in deciding the issue of transfer. See In re
Watson Fentanyl Patch Prods Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[I]n
deciding issues of transfer under Section 1407, we look to the overall convenience of the parties and



   *
       Judge David C. Norton took no part in the decision of this matter.
       CaseCase  MDL No. 2859 Document
            3:19-cv-00056-MMD-CLB      171 Filed
                                   Document    3306/02/20  Page 2 ofPage
                                                   Filed 06/02/20    3 2 of 3



                                                  -2-

witnesses, not just th[at] of a single plaintiff or defendant in isolation.”). Further, the record shows
that the MDL is steadily progressing under the transferee judge’s active management.

        Plaintiff also argues that MDLs generally favor defendants,1 and result in actions being
settled for smaller amounts than if the cases were litigated individually. Section 1407 transfer,
however, is for pretrial purposes only, and does not force a plaintiff to settle on terms she deems
unfavorable. If Trujillo is not resolved, via settlement or otherwise, in the transferee court, it will
be remanded to the District of Nevada for trial.

        IT IS THEREFORE ORDERED that the Trujillo action is transferred to the Southern District
of New York, and, with the consent of that court, assigned to the Honorable Paul A. Crotty for
inclusion in the coordinated or consolidated pretrial proceedings.

                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                        Ellen Segal Huvelle                 R. David Proctor
                                        Catherine D. Perry                  Nathaniel M. Gorton
                                        Matthew F. Kennelly




   1
       We note that this MDL was created on the motion of two plaintiffs, and that the Zimmer
defendants opposed centralization.
    CaseCase  MDL No. 2859 Document
         3:19-cv-00056-MMD-CLB      171 Filed
                                Document    3306/02/20  Page 3 ofPage
                                                Filed 06/02/20    3 3 of 3



IN RE: ZIMMER M/L TAPER HIP PROSTHESIS OR
M/L TAPER HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND VERSYS FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2859


                                  SCHEDULE A


                 District of Nevada

     TRUJILLO v. ZIMMER US, INC., ET AL, C.A. No. 3:19-00056
